DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 – 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cole (US 6,695,092 B2).
For claim 1, Cole discloses an apparatus (steering system) for use in turning steerable vehicle wheels 15, the apparatus comprising:
a first steering member 54 [which is linearly movable relative to a vehicle (motor vehicle) to effect turning movement of the steerable vehicle wheels] (col. 3, lines 30 – 33);
a pinion 52 [disposed in meshing engagement with a rack portion 32 of the first steering member] (fig. 2);

an electrically powered steering unit 18 (electromechanical means) [connected to a second steering member 56 extending generally parallel to the first steering member for providing steering assist to the steerable wheels] (fig. 2, col. 3, lines 30 – 39), [at least one end of the second steering member being directly connected to a corresponding steerable vehicle wheel by a steering linkage 14, 16] (col. 3, lines 38 – 39). 
For claim 4, Cole discloses the apparatus for use in turning steerable vehicle wheels wherein the electrically powered steering unit includes a motor 18 coupled to the second steering member, [an output shaft of the motor extends generally parallel to the second steering member] (fig. 2, wherein motor comprises a shaft portion extending outward from the motor and parallel with second steering member).
For claim 5, Cole does not explicitly disclose the apparatus for use in turning steerable vehicle wheels further including at least one vehicle condition sensor 82 and a control unit 80 [connected with the at least one vehicle condition sensor, the at least one vehicle condition sensor providing an output to the control unit] (col. 4, lines 14 – 17), [the control unit being connected with a motor 18 of the electrically powered steering unit and being operable to control the operation of the motor as a function of the output from the at least one vehicle condition sensor] (col. 4, lines 17 – 21), [the motor being coupled to the second steering member] (fig. 2, via gear portion connecting the motor to the second steering member).
For claim 6, Cole discloses the apparatus for use in turning steerable vehicle wheels further including a control unit 80 and [at least one of a torque sensor for sensing a torque 
For claim 7, Cole discloses the apparatus for use in turning steerable vehicle wheels [wherein the apparatus includes the torque sensor and the position sensor, the torque sensor and the position sensor providing outputs to the control unit] (col. 4, lines 14 – 17), [the control unit being operable to control the operation of the motor as a function of the outputs from the torque sensor and the position sensor] (col. 4, lines 17 – 21).
For claim 8, Cole discloses the apparatus for use in turning steerable vehicle wheels [wherein the first steering member is connected to the second steering member by a bracket 64, 66 so that the first and second steering members move linearly together] (fig. 2, col. 3, lines 46 – 63, wherein the bracket in addition to the threaded differential 58 and nut 68, allows for a shift in linear positions of both the first steering member 54 and the second steering member relative to each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 6,695,092 B2) in view of Williams et al. (US 2013/0240287 A1).
For claim 2, Cole discloses the apparatus for use in turning steerable vehicle wheelswherein the electrically powered steering unit includes a motor 18 and [drive mechanism (gear portion connecting the motor to the second steering member) coupling the motor to the second steering member] (fig. 1), but does not explicitly disclose the motor is a reversible motor
Williams et al. discloses [a reversible motor] (page 1, paragraph [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the reversible motor of Williams et al. in place of the motor of Cole to allow for linear back and forward movement, while maintaining the function of providing an assist force.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 6,695,092 B2) in view of Williams et al. (US 2013/0240287 A1), and further in view of Jo et al. (US 2007/0089926 A1).
For claim 3, Cole modified as above does not explicitly disclose the apparatus for use in turning steerable vehicle wheels wherein the drive mechanism includes a ball nut assembly connected with an externally threaded portion of the second steering member, the motor being 
Jo et al. discloses an apparatus comprising a ball nut assembly 140 [connected with an externally threaded portion 203 of a steering member 303] (page 3, paragraph [0051] , the ball screw nut 140 includes a ball 201 adapted to contact the ball screw 203), [the motor being operable to effect rotation of the ball nut assembly relative to the steering member and cause linear movement of the steering member relative to the vehicle] (page 3, paragraph [0045] and page 4, paragraph [0056], when the motor 130 generates steering power, it is transmitted to the intermediate shaft 303 via the belt-type transmission device 301, and when the motor 130 is driven to generate steering power, it is transmitted to the rack bar 109 via the motor shaft 307, the first pulley 330, the belt 333, the second pulley 331, the intermediate shaft 303, the ball screw 203, the ball 201, the ball nut 205, and the connection member 305).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use drive mechanism of Jo et al. in place of the drive mechanism of Cole modified as above to allow for [reduction in the ball screws diameter and lessen noise generated by the ball, as well as a seal for noise prevention so that, when either the rack gear or the ball screw is defective, the corresponding rack bar or intermediate shaft including the defective component can be replaced with minimum loss of components] (page 2, paragraph [0022]).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611